Deny and Opinion Filed August 25, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00987-CV

                           IN RE HOWARD HOLLAND, Relator

                Original Proceeding from the 422nd Judicial District Court
                                Kaufman County, Texas
                            Trial Court Cause No. 93042-422

                            MEMORANDUM OPINION
                         Before Justices Francis, Myers, and Schenck
                                  Opinion by Justice Francis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its June 30, 2015 order dismissing his case. Ordinarily, to obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Mandamus “is not a substitute for and cannot be used to perform

the office of an appeal.” In re State, No. 05–14–00572–CV, 2014 WL 2049545, at *1 (Tex.

App.—Dallas May 15, 2014); see also In re Bernson, 254 S.W.3d 594, 596 (Tex. App.—

Amarillo 2008, no pet.). Relator has an adequate remedy by appeal. We deny the petition.



150987F.P05
                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE